 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. D. Lunsford Plumbing. Heating and Air Condition-ing, !nc., and Lunsford Brothers Mechanical, Inc.and Sheet Metal Workers International Associa-tion, Local No. 9, AFL-CIO. Case 27 CA 5409JulI 25. 1978DE('ISION AND ORDERBY MEMBERS JsNKINS, Mt RPIiY. AND ) T1RI :5)AI I)On February 6, 1978, Administrative Law JudgeWilliam J. Pannier Ill issued the attached Decisionin this proceeding. Thereafter, the General C('ounseland the Charging Party filed exceptions and support-ing briefs and Respondents filed a brief in support ofthe Administrative law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional l.abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative lIaw Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National ILaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereb? orders that the Respondent. J. D.Lunsford Plumbing, Heating and Air ('onditioning.Inc.. and Lunsford Brothers Mechanical. Inc., GrandJunction, Colorado, their officers, agents, successors,and assigns, shall take the action set forth in the rec-ommended Order, as so modified:Substitute the following for paragraph l(a):"(a) Refusing to bargain collectively with SheetMetal Workers International Association, Local No.9, AFL ('IO, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All sheet metal employees employed by J. D.Lunsford Plumbing, Heating and Air ('ondi-tioning. Inc., and Lunsford Brothers Mechani-cal. Inc.. at their Grand Junction, Colorado,shop: but excluding plumbing employees. officeclerical employees, and all guards. professionalemployees, and supervisors as defined in theAct."DECISIONSlAILtMINI OF THE CASEWIl .lIAs J PrANNIIR 111. Administrative Law Judge: Thismatter was heard by me in Grand Junction, Colorado, onNovember 10, 1977.' On August 10, the Regional Directorfor Region 27 issued a complaint and notice of hearing,based upon an unfair labor practice charge filed on June10. as amended on June 24 and on August 9, alleging viola-tions of Section 8(a)( 1). (3), and (5) of the National LaborRelations Act, as amended, 29 U.S.C., Section 151, et seq.,herein called the Act.All parties have been afforded full opportunity to ap-pear. to introduce evidence. to examine and cross-examinewitnesses, and to file briefs. Based upon the entire record.upon the brief filed on behalf of the General Counsel, andupon my observation of the demeanor of the witnesses. Imake the following:FININ(iS (F FA( rI J:RISDI(7 IONLunsford Brothers Mechanical, Inc., herein called Re-spondent l.unsford Brothers, is the alter ego of, or a singleemployer with J. D. Lunsford Plumbing, Heating and AirConditioning. Inc.. herein called Respondent J. D. Luns-ford. At all times material, these two firms, herein collec-tively referred to as Respondent. have been corporationsduly organized under and existing by virtue of the laws ofthe State of Colorado, and have maintained their principaloffices and places of business at 2481 Commerce Boule-vard, Grand Junction, Colorado, where they have been en-gaged in the businesses of plumbing and sheet metal con-tracting. In the course and conduct of these businessoperations. Respondents annually purchase and receivegoods and materials valued in excess of $50,000 directlyfrom firms which, in turn, purchase those goods and mate-rials directly from points and places outside the State ofColorado. Therefore. I find that at all times material, Re-spondents have been a single employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.1I Iii, L. SBOR ORGA.NI7AIION INVOLVFDAt all times material, Sheet Metal Workers InternationalAssociation, Local No. 9, AFL-CIO. herein called theUnion, has been a labor organization within the meaningof Section 2(5) of the Act.t Tiless oltherssc stated :il dte, os ccurred In 1977237 NL.RB No. 17128 J. [)D. INSFORD PLUMBING1111 THE ISS; IIn view of the stipulations and undisputed testimony.there is but a single issue left for resolution: Is a remedyavailable under the Act for a supervisor who quits his em-ployment because of the impact upon him, personall'y, ofhis employer unilaterally modifying the terms of a collec-tive-bargaining agreement, which encompasses him. andrefusing to continue honoring that agreement or to contin-ue recognizing the bargaining representative?IV. THE ALLEGED UNFFMR I ABOR PRA(liIt iSA. The FactsOn or about July 1, 1975, Respondent J. D. ILunsford.then a member of Colorado Association of Sheet Metaland Air Conditioning Contractors, herein called the Asso-ciation, became a party to a collective-bargaining agree-ment having a term effective until June 30. However. suh-sequent business losses led to loss of Respondent .1. I).Lunsford's bonding with the result that it could no longercompete in the same market. but instead was forced to seekbusiness in a nonunion market where its competitors paidlower wages and benefits to their employees. ITo survive.President Jimmy Duane Lunsford 2 decided to avoid fur-ther economic obligations under the agreement by formingRespondent Lunsford Brothers. using that entits to contin-ue the business of Respondent J. D. I unsford. and operat-ing on a nonunion basis, paying less than the contractuallyprescribed wages and benefits. Thus. the operations of Re-spondent J. D. Lunsford ceased at the end of April andRespondent Lunsford Brothers commenced those same op-erations on May 1, paying lower wages and providing ben-efits, such as insurance and vacations, differing from whatthe collective-bargaining agreement, the terms of whichRespondents ceased to apply. required. Aside from aMarch 18 letter stating that Respondent J. I). Lunsforddid not intend to "negotiate the renewal of the contract."Respondents did not notify the Union of the actions beingtaken.Lunsford did, however, meet with the three sheet metalemployees employed by Respondent J. D. Lunsford andwith Foreman Voyle E. Baughman 3 prior to May 1. Heexplained the economic situation, announced the changesthat were to be effected and, pointing out that he valuedthe employees' work, expressed the desire that the,' contin-ue working for Respondent Lunsford Brothers. adding thathe would understand if they decided to quit rather thanwork nonunion. Additionally, on or about March 15, Re-spondents bargained directly with the employees concern-ing wages, hours, and other terms and conditions of em-' Respondents admit that at 311 Iiles illaterial, Lunsford has hbccll .n upersisor wlthin the meaning of Sec. 2( I 1) of the iAct and an Iagent of Rcpon-den ts3 The parties stipulated that at all times m;aterial. Blaughmaln ild hbeen asupervisor within the meaning of the Act. In addition. he is .I enillhber of IleUnion and had been covered hl the io.llcl h-ba.ruililncagi .ilccnlC, iwhich Respondent J D. .unsford had hbeen .pairlployment. While all three of the emplosees commencedwork for Respondent l.unsford Brothers. Baughminan re-signed because he felt that he could not "afford to 55orknon-Union" due to the benefits which he had accumulatedunder the linion's collectise-bargaining agreements. AsBaughman expressed the matter. "These are benefits thalhave been built up over a period of )ear[s]. and I can't seeans was that I could afford to give up those benefits andwork non-union." In none of the conversations with theemployees and Baughman did Lunsford displa? anx acri-mon's or hostilit\ tosward the UInion. Nor did he seek tohave the employees withdraw their membership in or sup-port for the 1tnion.B..4nalsi.sB, engaging in the above-described conduct. Respon-dents violated Section 8(a)(5) and (I) of the Act in threerespects: Bx making midterm modications of the terms ofthe collecti-e-bargainingl agreement without first obtainingthe I nion's consent. Oa, ( lif-Go(lnlan Baking (Comnpan.207 NLRB 1063. 1064 (1973). enfd. 505 F.2d 1302 (C.A. 5.1974); b! withdrawing recognition of the Union as the rep-resentative of the employees during the term of that agree-ment. Shanrok, I)Dair,. Ira., c al., 124 NLRB 494. 496(1959). enfd. sub nonl. 280 F.2d 665 (C.A.D.C. 1960). cert.denied 364 U1.S. 892 (1960): 4 and. by bargaining directl)with emplo',ees. rather than with their representative. con-cerning manidators subjects of bargaining, (Chase MIanui-turing. In.. 200 NLRB 886 (1972), enfd. per curiam 492F:.2d 1300 (('A. 7. 19741. Moreover. by offering "its em-ployees the choice of accepting the employer's unlawfulrepudiation of its statutory bargaining obligations andworking under unlawfully imposed conditions of employ-ment or quitting their emplos ment." Respondents violatedSection 8(a)(3) and (I) of the Act. Superior Sprinkler. Inc..and [it Iitam 4 ugusto d h ai 14 illiham 1 uguslo Fire ProleclionScrite.s, 227 Nl.RB 204 (1976).This. then, leaves for consideration the question ofwhether supervisor Baughman's resignation. because hedid not feel that he, personall]., could afford to work non-union,. constituted a constructive discharge in violation ofSection 8(a)(l) of the Act. Hlad Baughman been an em-plo'ee, within the meaning of Section 2(3) of the Act, hisresignation would have constituted a constructive dis-charge in the circumstances presented by the instant case.Superior Sprilkler. Inc., supra. However, he was a supervis-or, and as such did not "enjoy a protected right to engagein concerted activities." Pauterson Menhaden ( orporation.d h a (h;,,lit,!r , , ei ,an, e 1 al., 154 NLRB 1795, 1796 (1965)."Congress reacted b' amending §§2(3) and 2(11). anc en-acting § 14(a) for the express purpose of relieving employersof obligations under the Act when supervisors, if employ-I III t.irch. Re,pii,ljin l J I) I un,lird silhdrc, tie h.iargalnlgii rightiprclii olx i-itorded thC Hstcikiilat Ihe rpartieS acree thai .,a llit Of allsheet Iitll einplosec. nimplosed hb Re,' piondenil, at their (iranld Juilt1iOll.('Iolorid or. , hop .but eclludil pluimbingl empl,,lses. ,office clericall emplo)-cc,. .ll ll ] gu.rdsi. plfcsii.onal cimiploc, sand superi vlor. i, defined intI C L% i [11 i i A[ ppr pri t I 1 Ill I I IlllIel SCt i 9(h} f Ih¢ h ct129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees under the Act, would be the focus of concern." Beasleyv. Food Fair of North Carolina, Inc., 416 U.S. 653, 659(1974). As a result, "the Board is precluded by the Actfrom including supervisors in a bargaining unit." Minneap-olis Star and Tribune Company, 115 NLRB 1300, 1302, fn. 8(1956), and employers are "under no duty to bargain for aunit including supervisors." Deaton Truck Lines, Inc., 143NLRB 1372, 1374 (1963).Accordingly, while it was permissible for Respondentand the Union to include Baughman in the bargainingunit, the second clause of Section 14(a) of the Act pre-cludes the Board from directing Respondents to bargainwith the Union as his representative. Nassau and SuffolkContractors' Association, Inc., ec al.. 118 NItRB 174, 181(1957); Food Fair of North Carolina. supra. Moreover, theBoard is precluded from remedying an employer's refusalto honor the terms of a collective-bargaining agreementinsofar as it applies to supervisors, since "the Board has noplenary authority to administer and enforce collective bar-gaining contracts." and can only remedy refusals to honorsuch agreements when those refusals constitute an unfairlabor practice. N.L.R.B. v. Strong, 393 U.S. 357, 360-361(1969). Thus, since supervisors are "outside the coverage ofthe Act," Westinghouse Electric Corporation. 75 NLRB I(1947), and inasmuch as "the Taft-Hartley Act has mademandatory the exclusion of supervisors from any unitfound appropriate by the Board," Nassau and Suffolk, su-pra, 118 NLRB at 181, fn. 23, the Board lacks authority totake action where an employer ceases honoring a contractto the extent that it applies to supervisors, even though thesame conduct would be an unfair labor practice if directedto employees.However, the withdrawal of recognition of the Union asBaughman's representative did not occur in a vacuum.Rather, it was part and parcel of Respondent's unfair laborpractices, found above, directed to avoiding the continuedhigh costs of the collective-bargaining agreement. Usingthis fact as a springboard, the General Counsel argues thatwhile supervisors do not enjoy statutory protection as ageneral proposition, there are certain exceptions to thisrule. See discussion, Rohr Industries, Inc., 220 NLRB 1029,1035-36 (1975). Baughman's situation, urges the GeneralCounsel, fits within one such exception, since his "con-structive discharge resulted not as a result of supervisorydisloyalty by engagement in Section 7 activities, but solelyas a [result of] Respondents' admitted and unlawful moti-vation of ridding itself of its union agreement." Conse-quently, the General Counsel concludes, the conduct di-rected to Baughman was an integral part of Respondents'unfair labor practice, thereby converging his resignation toa constructive discharge within the meaning of Section8(a)(1) of the Act and, in any event, necessitating that hebe reinstated to fully restore the status quo ante as a part ofthe remedy for Respondents' above-found unfair laborpractices. Although this was an ably argued theory, it is notwithout infirmities.Where the Board has applied the "integral part of a pat-tern of conduct aimed at penalizing employees for theirunion activities" exception, it has done so in contextswhere a nexus existed between the actions directed at thesupervisors and the impact upon employees. such that thesupervisors had served, in effect, as conduits for actionsaimed ultimately at intimidating or retaliating against em-ployees. For example, the exception was applied where,assuming supervisory status, the discharge had been de-signed to "discourage union activities in general among theemployees," Heck's Inc., 170 NLRB 178, 184. fn. 8 (1968),enfd. in part 418 F.2d 1177 (C.A.D.C. 1969); see also Fair-view Nursing Home, 202 NLRB 318, 324, fn. 34 (1973)., affd.without published opinion 486 F.2d 1400 (C.A. 5, 1973),rehearing en bane denied 491 F.2d 1272 (C.A. 5. 1974), cert.denied 419 U.S. 827 (1974), petition for rehearing denied419 U.S. 1060 (1974). and where the employer's efforts toretaliate against employees had been frustrated by the dis-charged supervisor's refusal to cooperate in those efforts,Miami Coca Cola Bottling Company doing business as KeyWest Coca Cola Bottling Company, 140 NLRB 1359, 1361(1963). Similarly, in Pioneer Drilling Co., Inc., 162 NLRB918. 923 (1967), and in Krebs and King Toyota, Inc., 197NLRB 462 (1972), the supervisors' terminations had been"a ploy to facilitate or cover up the contemporaneous andsubsequent unlawful discharges of employees." Sibilio'sGolden Grill. Inc., 227 NLRB 1688, fn. 3 (1977). In each ofthese cases, the employer's immediate action(s) against thesupervisor(s) had as its ultimate object the employeesagainst whom the employer was retaliating or was attempt-ing to intimidate. In sum, the supervisors were mere vehi-cles for the employers' unlawful discrimination directed tothe employees.By contrast, in the instant case, there was no similarrelationship between Respondents' conduct toward Baugh-man and the three employees. Baughman had no interestin the employees' situation, and was neither acting to pro-tect or vindicate their statutory rights, nor refusing to in-fringe on those rights. Thus, while he quit because Respon-dents had chosen to go nonunion, an act which had anobvious impact upon the employees, he acknowledged thathis resignation had been based upon the possible adverseeffects of his own working nonunion on his personal bene-fits accrued through the Union. In short, Baughman re-signed not in protest of Respondents' conduct pertainingto the employees-he resigned because he, personally,would have to work nonunion. Further, it was not neces-sary for Respondents to reduce Baughman's benefits or towithdraw recognition of the Union as his representative toachieve the same result with respect to the employees.There was no necessary relationship between Respondents'conduct directed toward Baughman, on the one hand, andthe employees, on the other. To the contrary, followingMay I, the employees had continued working for Respon-dents without being affected in any manner, so far as therecord discloses, by Baughman's contractual and recogni-tional losses or by Baughman's resignation. Nor was thechange in Baughman's status, which led to his resignation,"a ploy to facilitate or cover up" the above-found unfairlabor practices directed to the employees.Consequently. the only relationship between the conductdirected toward Baughman and the employees was theidentity of time and nature of Respondents' actions. Yet,of themselves, these similarities will not serve to provide130 J. D IUNSFORD PL[ LMBINGthe nexus needed to satisfy the "integral part" exception, asshown most graphically by the Board's holding in Sihilio'sGolden Grill, supra.:Respondent's action was the same as that takenagainst the employees {the supervisor] was simplydischarged for engaging in activities protected by Sec-tion 7 of the Act. However, as she was a statutorysupervisor, her engaging in concerted and union activ-ities was not, of course, protected by that section andin consequence her discharge was not unlawful.See also Gallant Man. supra; Long Beach Youth Center,Inc., a:,;a Long Beach Youth Home, 230 NI.RB 648(1977).However, inferentially, the General Counsel argues thatthe instant case is distinguishable because, in taking theactions which had led to Baughman's resignation, Respon-dents had not been motivated by "supervisory disloyaltyby engagement in Section 7 activities. .."Such an argu-ment, however, founders immediately upon examination ofthe facts in Sihilios Golden Grill, supra. There, the Admin-istrative Law Judge found specifically that "the action tak-en with respect to [the supervisor] was identical with thattaken with respect to [an employee]: there was nothingabout [the supervisor's] status as 'supervisor' that enteredthe picture at all. Nor does Respondent defend as to her onthat ground." Id. at fn. 6 (emphasis supplied}. While notrejecting this finding, the Board still dismissed the allega-tion pertaining to the supervisor's discharge. A similar alle-gation was dismissed in Long Beach Youth Center, supra,even though the supervisor had been terminated along with17 employees whose discharges were held to have been un-lawful and even though there was no finding that the em-ployer had been concerned with "supervisors disloyalty hbengagement in Section 7 activities.Implicit in the General Counsel's argument in this re-gard is the subsidiary assertion that to establish that a su-pervisor's discharge was not unlawful. in circumstancessuch as those present in the instant case, it must he shownthat the employer had been acting upon supervisors activi-ty giving rise to a conflict of interest. Yet, it is clear that thepolicy underlying the exemption of supervisors from theAct's coverage was not so narrowly drawn. "Congress wasconcerned with more than just the possibility of a conflictof interest in labor relations if supervisors were unionized...." N.L.R.B. v. Bell Aerospace Comparne Division ofTextron, Inc., 416 U.S. 267, 281. fn. 11 (1974). In reality.Congress was concerned with obtaining from supervisorsthat degree of loyalty needed to achieve "realization of thebasic ends of federal labor legislation" and among those"basic ends" was the goal of increasing "the output ofgoods in commerce by promoting labor peace." Food Fairof North Carolina, supra, 416 U.S. at 659 661. Consequent-ly, using Justice Douglas' dissenting opinion in Pa(kardMotor Car Co. v. N.L.R.B., 330 U.S. 485. 493 495 (1947).as a starting point, Congress precluded supervisors fromthe Act's coverage to restore the distinction between laborand management, recognizing that supervisors are "man-agement people ...[who] have demonstrated their abilityto take care of themselves without depending upon thepressure of collective action ... land who] abandoned thecollective security' of the rank and file voluntaril., be-cause they believed the opportunities thus opened to themto be more valuable to them than such 'securit, ' " IR.Rep. No. 245. 80th Cong.. 1st Sess. 16 17 (1947)).Consequently. the policy underlying the exclusion ofsupervisors from coverage by the Act was much broaderthan a narrow conflict-of-interest policy. Here. Baughmanhad been included in the bargaining unit and the terms ofhis employment had been set forth in the collective-bar-gaining agreement which the Union had negotiated withthe Association on behalf of Respondent J. D. I.unsford.Accordingly, he had been literally bargaining collectivelywith Respondent J. D. Lunsford through a representativeof his choice. Although a right accorded employees by Sec-tion 7 of the Act, it is not one which extends to supervisors.Thus, Respondents were not obliged to continue recogniz-ing the Union as his representative and they ceased doingso in an effort to reduce their cost to remain competitiveand to continue in business. Clearly, such objectives areones which management has every right to expect its super-visors' loyalty in attaining. at least to the extent that man-agement acts lawfully. Maintaining economic viability pre-serves jobs in the economs and maintains the output ofgoods in commerce. Moreover, a reduction in pay and ben-efits is a risk which supervisors and management personnelincur in order to avail themselves of opportunities openedto them in accepting such positions. While it is true thatRespondents also committed unfair labor practices in at-tempting to preserve economic viability, Baughman wasnot requested to participate in this unlawful activity and, asfound above. the reduction of his benefits and withdrawalof recognition of his representative were not an "integralpart of a pattern of conduct aimed at penalizing employeesfor their union activities."Therefore, I find that Baughman resigned because con-tinued employment with Respondents would have forcedhim to suffer a loss of contractual benefits and a loss ofcontinued representation by the Union. These are notrights guaranteed him by the Act, nor are they matterswhich the Board has jurisdiction to secure for him. Accord-ingly, I find that his resignation does not constitute a con-structive discharge and does not violate Section 8(a}(1) ofthe Act.The General Counsel also argues that to restore the sta-tus quo ante, the remedy for Respondents' unfair laborpractices should encompass Baughman as well as the em-ployees. To support this contention, the General Counselcites Hudvon Tran.sit lines. Inc.. 173 NLRB 133 (1968).enfd. 429 F .2d 1223 (C.A. 3, 1970). However, examinationof the case 5 discloses that while the Board did concludethat the changes effected, which had extended to manage-rial personnel, had been unlawful, the remedy embracedonly employees, unit and nonunit. Id at 140, fn 17. Simi-larly. in Great Western Broadcasting Corporation d h/aKXATV, 139 NLRB 98 (1962). while supervisors had been' Whih .as decided hefore the Supreme ( urt held that managerial emploee,. are not coered b h the Arlt i 1h.4ersaprce (rempt. ru]ra131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluded in the unlawful "Operation and Compensation"changes, the) were excluded specifically from the bargain-ing unit, id. at 122- 124, and the remedial order was thenconfined to employees in that unit. Consequently, sinceRespondents' conduct concerning Baughman was not an"integral part of a pattern of conduct aimed at penalizingemployees for their union activities," inasmuch as there hasbeen no showing that an order encompassing him is neces-sary to fully remedy the unfair labor practices committedagainst the employees, and in view of the fact that theBoard may not direct Respondent to bargain with theUnion as Baughman's representative, I find that there is nobasis for ordering remedial measures pertaining to him.Vl THE EFFE('T OF TIOE UNF:AIR I H()OR PRAC'II(ES UPONCOMMER(C'The activities of Respondents, set forth above, occurringin connection with Respondents' operations described insection 1, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead, and have led, to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCL USIONS O L(A41. J. D. Lunsford Plumbing, Heating and Air Condi-tioning, Inc.. and Lunsford Brothers Mechanical, Inc., areeach employers within the meaning of Section 2(2) of theAct, engaged in commerce and in businesses affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act, and, collectively, constitute a single employerwithin the meaning of the Act.2. Sheet Metal Workers International Association, Lo-cal No. 9, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. A unit appropriate for collective-bargaining is: Allsheet metal employees employed by J. D. LunsfordPlumbing, Heating and Air Conditioning, Inc., and Luns-ford Brothers Mechanical, Inc., at their Grand Junction,Colorado, shop: but excluding plumbing employees, officeclerical employees, and all guards, professional employees,and supervisors as defined in the Act.4. At all times material, Sheet Metal Workers Interna-tional Association, Local No. 9, AFL-CIO, has been theexclusive collective-bargaining representative of the em-ployees in the above-described unit within the meaning ofSection 9(a) of the Act.5. By making midterm modifications of the terms of acollective-bargaining agreement without first obtainingconsent of the Union, by withdrawing recognition of theUnion as the representative of the employees during theterm of that agreement, and by bargaining directly withemployees concerning wages, hours, and other terms andconditions of employment, J. [). Lunsford Plumbing.Heating and Air Conditioning, Inc., and Lunsford Broth-ers Mechanical, Inc., violated Section 8(a)(5) and (1) of theAct.6. By offering employees the choice of accepting unlaw-ful repudiation of statutory bargaining obligations andworking under unlawfully imposed conditions of employ-ment or of quitting their employment, J. D. LunsfordPlumbing, Heating and Air Conditioning. Inc., and Luns-ford Brothers Mechanical, Inc., violated Section 8(a)(3)and (I) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8. No unfair labor practices were committed with re-spect to the conduct directed to or the resignation of VoyleE. Baughman.THiE REMEDYHaving found that J. D. Lunsford Plumbing, Heatingand Air Conditioning, Inc.. and Lunsford Brothers Me-chanical, Inc., engaged in certain unfair labor practices. Ishall recommend that they be ordered to cease and desisttherefrom and that they take certain affirmative action toeffectuate the policies of the Act. With respect to the latter,J. D. Lunsford Plumbing, Heating and Air Conditioning,Inc., and Lunsford Brothers Mechanical, Inc., shall be or-dered to bargain with Sheet Metal Workers InternationalAssociation. Local No. 9, AFL-CIO, and to make wholethe employees for any losses sustained by the discrimina-tion and failure to honor the terms and conditions of thecollective-bargaining agreement, with interest to be paid onthe amounts owing, to be computed in the manner pre-scribed in F. IW. Woolworth Compan', 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962), enforcement denied on differentgrounds 322 F.2d 913 (C.A. 9, 1963).Upon the foregoing findings of fact, and Conclusions ofLaw. and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 6J. D. Lunsford Plumbing, Heating and Air Condition-ing, Inc., and Lunsford Brothers Mechanical, Inc., theirofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Sheet MetalWorkers International Association, Local No. 9, AFL-CIO, as the exclusive bargaining representative of all em-ployees in the bargaining unit heretofore found appropri-ate in Conclusion of Law 3, above.(h) Changing wage rates and other terms and conditionsof employment of employees in the bargaining unit hereto-fore found appropriate in Conclusion of Law 3, above,' In the event no exceptions are filled as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.cnclusins. and recommended Order herein shall. as provided in Sec.10)2 48 of the Rules and Regulations, be adopted by the Board and becomeits findings. conclusions. and Order. and all objections thereto shall bedeemed ralsied for all purposes.132 J. D. LUNSFORD PLUI MBINGwithout prior notification to and bargaining with SheetMetal Workers International Association. Local No. 9.AFL-CIO. as the collective-bargaining representative ofthe employees in that bargaining unit and. if a collective-bargaining agreement is in existence. without the expresswritten consent of Sheet Metal Workers International As-sociation. Local No. 9, AFL-CIO.(c) Offering to bargain and bargaining directly with em-ployees in the bargaining unit heretofore found appropri-ate in Conclusion of L aw 3. above.(d) Imposing terms of emplo ment which leave employ-ees the choice of accepting unlawful repudiation of statu-tory bargaining obligations and working under unlawfullyimposed conditions of employment or of quitting their em-plox ment.(e) In ans other manner interfering with. restraining, orcoercing employees in the exercise of any right guaranteedthem by Section 7 of the Act.2. Take the following affirmative action which is necessar\to effectuate the policies of the Act:(a) Upon request, bargain collectivels with Sheet MetalWorkers International Association. Local No. 9. AI 1.CIO, as the exclusive bargaining representatise of all em-ployees employed in the bargaining unit heretofore foundappropriate in Conclusion of lIaw 3. above. respectingrates of pay. wages. hours, or other terms and conditions ofemployment and, should any understandings be reached.embody such understandings in a signed agreement.(b) Make whole employees in the bargaining unit here-tofore found appropriate in Conclusion of Law 3. abo',e.for any losses of benefits which would have accrued tothem under the collective-bargaining agreement with SheetMetal Workers International Association. Local No. 9.AFL CIO, but for the failure to appl? the terms and condi-tions of that agreement to those employees. in the mannerset forth above in the section entitled "The Remed'."(c) Preserve and, upon request, make available to theBoard or its agents all payroll and other records necessaryto compute the backpay set forth in the section entitled"The Remedy."(d) Post at their Grand Junction. Colorado. facilit? cop-ies of the attached notice marked "Appendix." C Copies ofthe notice, on forms provided by the Regional Director forRegion 27. after being duly signed by J. D. LunsfordPlumbing, Heating and Air Conditioning. Inc., and I.uns-ford Brothers Mechanical. Inc.'s authorized representative.shall be posted by J. D. Lunsford Plumbing. Heating andAir Conditioning. Inc., and Lunsford Brothers Mechanical.Inc., immediately upon receipt thereof and be maintainedby them for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bhJ. D. Lunsford Plumbing. Heating and Air Conditioning.Inc., and Lunsford Brothers Mechanical. Inc.. to insurethat said notices are not altered. defaced. or covered bhany other material.(e) Notify the Regional Director for Region 27. in writ-ing, within 20 days from the date of this Order, what stepsJ. D. Lunsford Plumbing, Heating and Air Conditioning,Inc., and Lunsford Brothers Mechanical. Inc.. have takento comply herewith.I is 1t RT 11 R O(Rl)t RI I that the cmlplaint be. m1t1d 1ihereby is dismissed insofar as it alleges Violations of theAct pertaining to 'Vole 1.. Baughn.imn.In I ile ¢e~. i11 [ Il ,Oih ( dier Is enflr cedl h\ :, lkdtd rilil~ I,f .. I rn cdl , ! ,1.'(ou Ir of Appe.iII. he ttrd,.s iT lhe 1 ilrlicc re.idln- It', ' I.t ' l> , 1 h ,4 5Na.itilina l ..thbor Relation, 1[1oard haill read i"'Toted Puiru. tlo .Lid'meri t of the t :lied Staitcs our1 of tiuare.s 4:lAp pa .ll I)l' , t [IL'iNasiWral I aher Rclation, 13BiidAPP NI)IXNoit ( To F() I iitlO , isPosI I) B () R)t R R I R liNAIIO()NI l.,HOR Ri-\I \l)Ns Bl\RAn AgencN of the I'nited States (ioe-c1rnnlentThe National Labor Relations Act. as amended. t\cxs allemployees the following rights:lo organi'ze thenlsel 'esI o fotl i. joiIti or support unionslo bargain a;is a group through a representativethes' chooselo act together for collective bargaining or othermutual aid or protectionIo refrain from anll or all such activities except tothe extent that the employees' bargaining represen-tative and emplo.er have a collective-bargainingagreement which imposes a lawful requirement thatenlployees become union members.WI niii moi refuse to bargain collectivel withSheet Metal Workers International Association. I ocalNo .9, Ai'l ('10. as the exclusive representative of allemploxeces in the follo'wing appropriate bargainingunit:All sheet metal employees employed by J. D. Luns-ford Plumbing. Heating and Air Conditioning, Inc..and l.unsford Brothers Mechanical. Inc.. at theirGrand Junction. Colorado, shop: but excludingplumbing employees. office clerical employees. andall guards. professional employees and supervisorsas defined in the Act.Wi wii soil change wage rates and other terms andconditions of employment of employees in the above-described bargaining unit without prior notification toand bargaining with Sheet Metal Workers Internation-al Association. I.ocal No. 9. AF. C(10. as the repre-sentativ e of those employees. and. if a collective-bar-gaining agreement is in existence, without the expresswritten consent of Sheet Metal Workers InternationalAssociation. local No. 9. AFL CIO.Wi uiii ,ol offer to bargain nor bargain directl,with emploxees in the above-described bargainingunit.Wi: ui it Nso impose emplosment terms that leaveemployees the choice of accepting the unlawful repu-diation of our statutor, bargaining obligations andworking under unlawfully imposed conditions of em-plo ment. or of quitting their employment.133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL Nor in any manner interfere with any ofyour rights under the National Labor Relations Act asset forth above.WE WILt. upon request, bargain collectively withSheet Metal Workers International Association, LocalNo. 9, AFL-CIO, as the exclusive bargaining repre-sentative of all employees in the above-described bar-gaining unit, respecting rates of pay, wages, hours ofemployment, or other terms and conditions of em-ployment and, if any understandings are reached, em-body such understandings in a signed agreement.WE WiLL make whole employees in the above-de-scribed bargaining unit for any losses of pay or bene-fits which would have accrued to them under our col-lective-bargaining agreement with Sheet MetalWorkers International Association, Local No. 9,AFL-CIO, but for our failure to apply the terms andconditions of that agreement to them.J D LUNSFORD PLUMBINo(. HEATING AND AIRCONDITIONING, INC.. AND LLNSFORD BROTHERSMECHANI(AL, INC134